DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
 	Claim 8 is objected to because of the following informalities:  the remainder of the claim language was cut off.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
 	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

 	Claims 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 9 recites the limitation “the input entity” and "the ontology list" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 10 recites the limitation “the entity score” and "the ontology class size" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
11 recites the limitation “the entity score” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	Claim 12 recites the limitation "the ontology list" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
	


Claim Rejections - 35 USC § 101
 	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claim 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea.  
Claims 1, 8 and 15 are directed to a method for generating a candidate set of entities from a training set of entities. The underlying concept is merely drill-down filtering – this concept is not meaningfully different than those concepts found by the courts to be abstract (see Bascom v. AT&T Mobility, General filtering at step 2A; Electric Power Group, collecting information, analyzing it, and displaying certain results of the collection and analysis; Classen, collecting and comparing known information). Furthermore, the claimed solution is NOT necessarily rooted in computer technology in order to overcome a problem specifically arising in the real of filtering (see DDR v. Hotels.com). The additional elements (i.e., determining, adding, assigning, normalizing and selecting) when considered both individually and as a combination do not amount to significantly more than the abstract idea because the limitations are merely 
Claims 2-7, 9-14 and 16-20 do not include elements that amount to significantly more than the abstract idea and are also rejected under the same rationale.





Claim Rejections - 35 USC § 102
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

s 1-2, 4-9, 11-16, and 18-20 are  rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siddaramappa et al. (U.S. 2007/0130561).
With regard to claim 1, Siddaramappa teaches a method for generating a candidate set of entities from a training set of entities ([0011] In yet another aspect, key terms associated with a set of test cases comprised therein can be identified and compared with key terms of a set of requirements to establish a minimal sub-set of the entire set of test cases needed to cover the requirements), the method comprising:
 	determining an ontology class for an input entity in the training set of entities ([abstract] the similarity analysis is made contextual by the use of inputs from domain ontology including entity descriptions and entity relationships; [0046] The domain ontology could be a searchable database and have information like "sales manager" is a specific variant of "manager" and that "operator" reports to a "supervisor".  The domain ontology could also have descriptions and relations pertaining to the domain/industry/organization etc., for example, information about organizations, product-related information and so for the which are typically referred to as Entity Descriptions and Entity Relationships; [0048] domain ontology comprising information related to Entity Descriptions and Entity Relationships can be used to enhance the similarity analysis at least because similarity analysis based on key terms will not be based solely on syntactical similarity between key terms but it is also based on semantic meaning of the key terms);
(Figs. 7-8; [0011] a list of the test cases that have key terms in common with the key terms of the requirements. The maintaining of the data structure, in this example, begins with iteratively updating the key term data structure by removing those key terms found in common with test cases being analyzed and updating the minimal test case data structure by adding test cases whose key terms are removed from the key term data structure; [0079] The impact analysis can also be performed once key terms have been added or deleted to alter a concept.  The corresponding concepts that contain those added or deleted key terms can be considered in an impact analysis (e.g., including term weights).  Furthermore, if one concept is changed by adding key term for instance, an impact analysis will inform a user which are the other concepts that may be affected and these concepts may be presented to a user for consideration);
 	assigning an entity score to the input entity (Figs. 7-8; [0073] The illustrative matrix 700 has captured the relationship quotients for a set of classes 710 and a set of use-cases 720…a traceability tool (e.g., 310 in FIG. 3) can also explicitly or implicitly inform a user that no work is needed to, for example, address the impact of changes between Class 9 at 717 and Use-case 6 at 727 based on the low value of their relationship quantifiers);
 	normalizing the ontology list of entity scores ([0074] In the exemplary matrix 700, the relationship quotient data resulting from a similarity analysis is normalized to better allocate the ranges for determining the categories.  According to one exemplary method of normalization, the highest value relationship quotient in a given matrix is normalized to a value of 1 and the rest of the relationship quotients are normalized in value proportionally; [claim 11] normalizing value of the relationship quotient with highest value in the matrix to a value of 1 and normalizing values of rest of the relationship quotients proportionally thereto to generate a normalized version of the matrix); and
 	selecting the candidate set of entities with the highest entity score ([0074] According to one exemplary method of normalization, the highest value relationship quotient in a given matrix is normalized to a value of 1 and the rest of the relationship quotients are normalized in value proportionally.  This enables a user to set the ranges of values of the relationship quotients at a standard range of numbers without having to account for variances particular to concepts being analyzed).

With regard to claim 2, the limitations are addressed above and Siddaramappa teaches wherein adding the input entity to the ontology list further comprises:
 	grouping one or more input entities based on the ontology class ([abstract] inputs from domain ontology including Entity Descriptions and Entity Relationships; [0100] The input device(s) 1750 may be a touch input device such as a keyboard, mouse, pen, or trackball, a voice input device, a scanning device, or another device that provides input to the computing environment 1700).

With regard to claim 4, the limitations are addressed above and Siddaramappa teaches further comprising: 
 	summing the entity scores of an entity determined to exist in more than one ontology class (Figs. 7-8; [0011] a list of the test cases that have key terms in common with the key terms of the requirements. The maintaining of the data structure, in this example, begins with iteratively updating the key term data structure by removing those key terms found in common with test cases being analyzed and updating the minimal test case data structure by adding test cases whose key terms are removed from the key term data structure; [0079] The impact analysis can also be performed once key terms have been added or deleted to alter a concept.  The corresponding concepts that contain those added or deleted key terms can be considered in an impact analysis (e.g., including term weights).  Furthermore, if one concept is changed by adding key term for instance, an impact analysis will inform a user which are the other concepts that may be affected and these concepts may be presented to a user for consideration; [0086] as a result of this analysis, a developer can be informed of the lapse and he or she can add alter the existing test cases or add new test cases to address the gap).

With regard to claim 5, the limitations are addressed above and Siddaramappa teaches wherein normalizing the ontology list of entity scores further comprises:
([0007] key terms are selected to be included in the similarity analysis by, for instance, removing certain words and phrases from the similarity analysis because they are too common in the English language and, hence, unhelpful in determining substantive similarity between concepts being compared; [0011] The maintaining of the data structure, in this example, begins with iteratively updating the key term data structure by removing those key terms found in common with test cases being analyzed and updating the minimal test case data structure by adding test cases whose key terms are removed from the key term data structure; [0042] at 530, these words and phrases on the stop list are desirably removed from further consideration in the similarity analysis; [0087] the test case with the most number of key terms in common with the key terms currently in the data structure MK is identified and 1230 these key terms are removed from the MK data structure and at 1235 the test case so identified is added to the TC data structure); and
 	assigning a metric to the input entity ([abstract] Tools and methods are described herein that allows for measuring and using the relationship between artifacts of a software design, such as requirements, test plans; [0050] A Cosine Measure analysis is one of the many different possible similarity measurement analyses that are suitable for determining similarity between two sets of key terms and, thereby, establishing a relationship between two concepts corresponding thereto; [0059] information from domain ontology including Entity Descriptions and Entity Relationships can be used to enhance the similarity-analysis measurement).

With regard to claim 6, the limitations are addressed above and Siddaramappa teaches wherein assigning a metric to the input entity further comprises:
 	determining a number of entities above the input entity in a sorted list (Figs. 7-8; [0020] matrix of relationship quotients between concepts of two different software design artifacts; [0021] FIG. 8 is a block diagram illustrating exemplary user interface elements presenting an exemplary summary of quantified relationships between concepts of software design artifacts; [0073] The relationship quotients that result from a similarity analysis between concepts of different software design artifacts can be captured in the form of the exemplary matrix 700 as shown in FIG. 7.  The illustrative matrix 700 has captured the relationship quotients for a set of classes 710 and a set of use-cases 720; [0074] One exemplary user interface 800 for sharing the relationship data in a user-friendly manner, as shown in FIG. 8.  Instead of displaying the raw number of relationship quotients, as shown in the matrix 700, the exemplary user interface 800 displays the relationship of Use-cases listed in the column 810 with classes whose relationship with the Use-cases is categorized into High 815, Medium 820, and Low 825 columns).


 	selecting an input entity with a lowest metric based on the input entity existing in more than one ontology class (Fig. 8; [0073] More importantly, if the similarity values against a particular concept are low, a traceability tool (e.g., 310 in FIG. 3) can explicitly or implicitly inform a user that the particular concept has no relations.  For example, the tool may inform a user that a Requirement does not have any corresponding Test cases.  Furthermore, a traceability tool (e.g., 310 in FIG. 3) can also explicitly or implicitly inform a user that no work is needed to, for example, address the impact of changes between Class 9 at 717 and Use-case 6 at 727 based on the low value of their relationship quantifiers; [0074] the exemplary user interface 800 displays the relationship of Use-cases listed in the column 810 with classes whose relationship with the Use-cases is categorized into High 815, Medium 820, and Low 825 columns).

With regard to claim 8, Siddaramappa teaches a computer system for generating a candidate set of entities from a training set of entities ([0011] In yet another aspect, key terms associated with a set of test cases comprised therein can be identified and compared with key terms of a set of requirements to establish a minimal sub-set of the entire set of test cases needed to cover the requirements), comprising:
(Fig. 17, 1710; [0097] With reference to FIG. 17, the computing environment 1700 includes at least one central processing unit 1710), one or more computer-readable memories (Fig. 17, 1720; [0097] memory 1720), one or more computer-readable tangible storage medium, and program instructions stored on at least one of the one or more tangible storage medium for execution by at least one of the one or more processors via at least one of the one or more memories (Fig. 17; [0097]), wherein the computer system is capable of performing a method comprising:

With regard to claim 9, the system claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 11, the system claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 12, the system claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 13, the system claim corresponds to the method claim 6, respectively, and therefore is rejected with the same rationale.

With regard to claim 14, the system claim corresponds to the method claim 7, respectively, and therefore is rejected with the same rationale.

With regard to claim 15, the product claim corresponds to the method claim 1, respectively, and therefore is rejected with the same rationale.

With regard to claim 16, the product claim corresponds to the method claim 2, respectively, and therefore is rejected with the same rationale.

With regard to claim 18, the product claim corresponds to the method claim 4, respectively, and therefore is rejected with the same rationale.

With regard to claim 19, the product claim corresponds to the method claim 5, respectively, and therefore is rejected with the same rationale.

With regard to claim 20, the product claim corresponds to the method claim 6, respectively, and therefore is rejected with the same rationale.





Claim Rejections - 35 USC § 103
 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	Claims 3, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Siddaramappa et al. (U.S. 2007/0130561) in view of Selvaraj et al. (U.S. 2011/0264651).
With regard to claim 3, the limitations are addressed above and Siddaramappa teaches grouping one or more input entities based on the ontology class ([abstract] inputs from domain ontology including Entity Descriptions and Entity Relationships; [0100] The input device(s) 1750 may be a touch input device such as a keyboard, mouse, pen, or trackball, a voice input device, a scanning device, or another device that provides input to the computing environment 1700). However, Siddaramappa does not specifically teach: 
- 	wherein the entity score is equal to a sum of an inverse of the ontology class size
Selvaraj teaches a system and method for large scale entity-specific classification of each entity-specific set of candidates in a collection of candidates for each specific entity in a collection of entities [abstract]. Selvaraj teaches ([0085] Entity-specific classification predicts whether each entity-specific candidate is in or out of a class relative to a specific entity…Performance may be improved by tuning GBDT parameters, such as the number of trees used in boosting, the size of each tree and the shrinkage factor; [0095] A threshold may be used, for example, to control the level of filtering (e.g. order of magnitude reduction) of candidates to control the size of the reduced aggregate set of candidates). Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which said subject matter pertains to have modified the system taught by Siddaramappa, to have the classification of candidate resources taught by Selvaraj, to have achieved a system and method for a collection of candidates for each specific entity in a collection of entities. 

With regard to claim 10, the system claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.

With regard to claim 17, the product claim corresponds to the method claim 3, respectively, and therefore is rejected with the same rationale.


Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA C. LEGGETT whose telephone number is (571)270-7700. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Ell can be reached on 571-270-3264. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANDREA C LEGGETT/Primary Examiner, Art Unit 2171